DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 01 May 2022 for the application filed 20 January 2020. Claims 1, 2, and 4-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority (JP2019-045350 filed 13 March 2019) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Amended Claim 14 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 14 originally claimed “A chromatography, comprising the column oven according to claim 1.” This was interpreted by the Examiner in §Claim Interpretation of the Office action filed 29 March 2022 to be a chromatography process (i.e., the use of the term “chromatography” by itself is commonly accepted as a process of separating a mixture). In the amendments filed 01 May 2022, Applicant has amended the claim to read, “A chromatography system, comprising…”; this amendment renders the claim to be directed to an invention that is independent or distinct from the invention originally claimed (i.e., system vs. process).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claim 14 will only be considered as originally filed, i.e., “A chromatography, comprising the column oven according to claim 1”. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 12 is objected to because of the following informalities:
“the throttle portion is fixed within .
Appropriate correction is required.

Claim Interpretation
Claim 14 recites “A chromatography comprising: the column oven according to claim 1”. Based on the widely accepted definition of “chromatography”, i.e., a process of separating a mixture, the Examiner interprets Claim 14 as claiming a method, e.g., a method of separating a mixture comprising: the column oven according to claim 1.

Claim Interpretation – 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“[A] swirl flow generation portion configured to discharge, as a swirl flow, the air heated by the heating portion into the hollow housing” in Claim 1. A generic placeholder “a swirl flow generation portion” is coupled with functional language “configured to discharge” without reciting any structure; further, the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claimed “swirl flow generation portion” is interpreted as “a rotatably-supported fan” as cited in page 9, last full paragraph, of the Specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over YU (CN 204255917 U; machine translation referenced herein; published 08 April 2015) in view of PARKS (US Patent 5,533,444).
	Regarding Claim 1, YU discloses a column oven for chromatography characterized having two fan holes adopted for communication between a heating cavity and a column cavity (abstract). Such an oven advantageously provides for precise control of the temperature in the column cavity (§Utility model content, pg. 2, par. 1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The oven comprises an overall box body (i.e., a hollow housing) and a vertical inner partition 3 that divides the box body into a heating chamber on the left side and a column chamber on the right side. In the column chamber side, YU further discloses an elastic column holder 4 adapted to hold a plurality of types of columns (i.e., a holding portion configured to hold an analysis column along a vertical direction); in the heating chamber side (i.e., a heating portion configured to heat air), YU further discloses fan holes in the upper and lower sides of the inner partition 3 (unlabeled) allowing for the heating chamber and the column chamber to fluidly communicate and fans 10 (i.e., a swirl flow generation portion configured to discharge, as a swirl flow, the air heated by the heating portion into the hollow housing) mounted adjacent the fan holes on fan struts 14 at the top and bottom of the chamber (FIG. 1 only identifies one 14 and one 10, but both top and bottom sides have fan 10 and mounting strut 14; top fan 10 reads upon the claimed swirl flow generation portion… arranged only in an upper end side of the analysis column). YU further discloses during operation, the lower fan hole sucks the air from the column chamber into the heating chamber, the air then passes and heats across an electric heating body 6 and heat radiating body 5, and finally the upper fan hole sucks the air from the heating chamber passing heated air into the column chamber (§Detailed Ways, pg. 3-4; FIG. 1).
YU fails to explicitly disclose a throttle portion configured to throttle swirl flow when the swirl flow is discharged into the hollow housing, or that the throttle portion has multiple through-holes formed to penetrate the throttle portion along a direction of discharging the swirl flow and arranged in a honeycomb shape as viewed from a swirl flow discharge side.
	PARKS discloses a high air velocity convection oven capable of providing heated air uniformly distributed throughout the oven chamber (abstract). As shown in FIGs. 1 and 3, the high air velocity convection oven comprises a chamber split into a first chamber 6, a fan/blower system 2, a second chamber 9a, a heating system 3, plenums 4 and 8, and a distributor plate 5 for ensuring a recirculating air flow (c6/64-c7/14). Air flow 16 passes from the first chamber 6 into blower intake plenum 8 in the second chamber 9a; the air is discharged at high velocity through resistance heater coils in duct 17 to produce heated air into positive pressure plenum 4; finally, distributor plate 5 passes the heated air through perforations to ensure uniform distribution throughout the first chamber 6 (c7/33-48). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

PARKS further discloses the distributor plate 5 uses multiple perforations to channel high velocity heated air streams oriented at an angle to the horizontal into the cooking chamber 6 (i.e., a throttle portion configured to throttle the swirl flow when the swirl flow is discharged into the housing; wherein the throttle portion has multiple through-holes formed to penetrate the throttle portion along a direction of discharging the swirl flow; c7/50-54). Advantageously, such a configuration of the convection oven achieves uniformity of flow and desired heated air velocity and improves heat transfer efficiency (c1/8-12; c8/4-10). Thus, prior to the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to utilize the high air velocity convention oven disclosed by PARKS, including the disclosed distribution plate with perforations, to provide the necessary high velocity air streams to ensure uniform temperature throughout the chamber of YU.
	PARKS is deficient in disclosing the multiple through-holes are arranged in a honeycomb shape as viewed from a swirl flow discharge side. However, PARKS discloses the perforations/slots can take any dimension, number, orientation, and placement (c7/63-67). Depending on the desired heated air velocity in the chamber or the desired temperature uniformity in the chamber, the air flow is a function of the perforations; even further, PARKS states that the proper distribution plate can be selected to provide sufficiently sized and shaped slots to meet adequate flow volume and velocity but also maintain a sufficient pressure differential across the plate for flow uniformity (c8/1-10). Thus, such a configuration that the multiple through-holes are arranged in a honeycomb shape as viewed from a swirl flow discharge side is a matter of choice which one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
	Regarding Claim 2, modified YU makes obvious the column oven of Claim 1. Modified YU is deficient in disclosing each through-hole is in a hexagonal shape as viewed from the swirl flow discharge side, and a distance between a pair of opposing surfaces of the hexagonal shape is equal to or greater than 5 mm and equal to or less than 10 mm.
	However, PARKS discloses the perforations/slots can take any dimension, number, orientation, and placement (c7/63-67). Depending on the desired heated air velocity in the chamber or the desired temperature uniformity in the chamber, the air flow is a function of the perforations; even further, PARKS states that the proper distribution plate can be selected to provide sufficiently sized and shaped slots to meet adequate flow volume and velocity but also maintain a sufficient pressure differential across the plate for flow uniformity (c8/1-10). Thus, such a configuration that each through-hole is in a hexagonal shape as viewed from the swirl flow discharge side, and a distance between a pair of opposing surfaces of the hexagonal shape is equal to or greater than 5 mm and equal to or less than 10 mm is a matter of choice which one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
	Regarding Claims 4-6, modified YU makes obvious the column oven of Claim 1. PARKS further discloses the distributor plate 5 uses multiple perforations to channel high velocity heated air streams oriented at an angle to the horizontal into the cooking chamber 6 (i.e., a rectification portion configured to direct the swirl flow throttled by the throttle portion to the analysis column side; the throttle portion has a function as the rectification portion; an inner peripheral surface of each through-hole has an inclined surface inclined with respect to a horizontal direction and having the function as the rectification portion; c7/50-54).
	Regarding Claim 7, modified YU makes obvious the column oven of Claim 1. PARKS further shows distribution plate 5 has a certain thickness in FIG. 1 (i.e., the throttle portion includes a plate-shaped member having a thickness). Further, PARKS discloses that the perforations through the plate are oriented at an angle to the horizontal; this indicates that the plate has some measurable thickness that would allow for heated high velocity air to pass through at a directed angle (c7/50-56). Thus, while PARKS is deficient in explicitly disclosing the claimed plate-shaped member having a thickness of equal to or greater than 5 mm, this difference is merely a recitation of the relative dimensions of the devices. Absent showings of unexpected results or criticality to the claimed thickness range of equal to or greater than 5 mm, such a limitation is therefore not patentably distinct (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP §2144.04).
	Regarding Claim 8, modified YU makes obvious the column oven of Claim 1. PARKS further discloses that air flow 16 having passed through the first chamber 6 near the bottom is sucked into a blower intake plenum 8 (i.e., a restriction portion configured to restrict a direction of sucking the air into the suction port) and to a suction port 15 in the second chamber 9a via a controllable blower 2 (i.e., a suction portion including a suction port provided on a lower end side of the analysis column and configured to suck the air in the housing; c7/33-36; FIG. 3).
	Regarding Claim 9, modified GORDON makes obvious the column oven of Claim 8. PARKS further discloses duct 17 contains resistance heater coils that heats the air in second chamber 9a before delivering to the plenum 4 (i.e., the heating portion heats the air sucked through the suction port; c7/37-43).
	Regarding Claim 10, modified YU makes obvious the column oven of Claim 1. As shown in FIG. 3 of PARKS, the oven is divided into a first chamber 6 that receives heated air and a plenum 4 that contains a fan/blower system 2 and resistive heater coils at duct 17 (i.e., the analysis column is arranged in the first space; the swirl flow generation portion and the heating portion are arranged in the second space). The first chamber 6 and the plenum 4 are separated by a pair of walls that includes the distributor plate 5 and a base partition 14 (i.e., the housing has a partition wall portion configured to divide the inside of the housing into a first space and a second space; the throttle portion is arranged at the partition wall portion; c8/65-66), through which suction port 15 is located to induce air flow 16 to pass from the first chamber 6, through plenum 8, to the suction port 15 and to the fan/blower system 2 (i.e., the partition wall portion includes a suction port to suck the air in the first space into the second space, so that the air circulates between the first space and the second space; FIG. 3; c7/33-36).
	Regarding Claim 11, modified YU makes obvious the column oven of Claim 1. PARKS further shows that the distribution plate 5 is downstream of the fan/blower system 2 (i.e., the throttle portion is arranged downstream the swirl flow generation portion) and is angled against the horizontal to produce uniform heated air flow onto the contents of the chamber 6; i.e., in the direction of air flow 16, the distribution plate can be reasonably considered to be upstream of whatever upper portion of contents in the chamber disclosed by PARKS (FIG. 3; c7/33-36) – in the context of YU, this distribution plate would cover the top fan hole downstream of the top fan 10 (i.e., the throttle portion is arranged downstream the swirl flow generation portion in the upper end side of the analysis column).
	Regarding Claim 12, modified YU makes obvious the column oven of Claim 1. As identified in the rejection of Claim 1, YU discloses a top fan hole (i.e., a fixing port) in the upper half of the vertical inner partition (i.e., a partition wall portion), and PARKS discloses a distributor plate 5 passes heated air through perforations to ensure uniform distribution throughout the oven (i.e., the throttle portion is fixed [within] an opening area of a fixing port included in a partition wall portion within the hollow housing). Modified YU is deficient in disclosing the total opening area of the through-holes of the throttle portion as viewed from the air discharge side is equal to or higher than 60% with respect to the opening area of the fixing port of the partition wall portion.
However, PARKS discloses the perforations/slots can take any dimension, number, orientation, and placement (c7/63-67). Depending on the desired heated air velocity in the chamber or the desired temperature uniformity in the chamber, the air flow is a function of the perforations; even further, PARKS states that the proper distribution plate can be selected to provide sufficiently sized and shaped slots to meet adequate flow volume and velocity but also maintain a sufficient pressure differential across the plate for flow uniformity (c8/1-10). Thus, such a configuration that the total opening area of the through-holes as viewed from the air discharge side is equal to or higher than 60% with respect to an opening area of a fixing port of a partition wall portion is a matter of choice which one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
Regarding Claim 13, modified YU makes obvious the column oven of Claim 1. YU further discloses the column oven comprises insulating material, e.g., polytetrafluoroethylene (i.e., wherein the throttle portion is made of a resin material; §Utility model content, pg. 3, par. 5-6). Advantageously, such material minimizes temperature fluctuations on the column (§Utility model content, pg. 3, par. 5). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to apply the use of a resin, such as PTFE as disclosed by YU, for the distributor plate taught by PARKS to advantageously reduce thermal fluctuations in the column itself.
Regarding Claim 14, modified YU makes obvious the column oven of Claim 1. YU further discloses the column oven is useful for chromatography (i.e., a chromatography, comprising the column oven according to claim 1; abstract).

Response to Arguments
	Applicant’s amendments to Claims 1, 10, and 12 have addressed the Claim Objections of Claims 1, 10, and 12; these objections have been withdrawn. However, please note the added objection to Claim 12 (typographical error).
	Applicant’s amendments to Claims 4-6, 11, and 12 have addressed the 35 USC 112(b) rejections of Claims 4-6, 11, and 12; these rejections have been withdrawn.
	Applicant’s amendments and arguments filed 01 May 2022 have been fully considered and are persuasive. The rejections of Claims 1-14 under 35 USC 103 as unpatentable over GORDON in view of PARKS have been withdrawn. However, upon further consideration and search, new grounds of rejection have been made for Claims 1, 2, and 4-14 under 35 USC 103 as unpatentable over YU in view of PARKS. The Examiner agrees that GORDON fails to at least disclose that the swirl flow generation portion and the throttle portion are arranged only in an upper end side of the analysis column as claimed in Claim 1.
	Applicant’s arguments have been considered but are not persuasive because they are directed to withdrawn grounds of rejection. Therefore, the arguments are not commensurate in scope with the presently pending claims. 
	All other arguments have been indirectly addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777